DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Amendment
The Supplemental amendment filed 2/25/2021 is entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Jethrow on 3/18/2021.
The application has been amended as follows:
In claim 13, amend as:
The method of claim 26, wherein a concentration of nitrogen in the coating chamber is controlled by regulating the flow rate of N2, so of a nitrogen gas flow and the nitrogen gas flow is regulated so, that the homogenous color appearance accords with a color according to Gold 2N18 or 1N14 or 3N18.

In claim 26, amend as:
A method for coating at least parts of a surface of a substrate or for manufacturing substrates with a part of the surface provided with a decorative hard material layer in a coating chamber, whereby a reactive HIPIMS-process is applied for manufacturing a hard-material layer, which makes use of reactive gases, an inert gas and of at least one target comprising titanium which reacts during operating the reactive HIPIMS-process with the reactive gases in such a manner, that, thereby, a predetermined layer color is produced, wherein the reactive HIPIMS-process is operated by applying: 
power pulse-sequences with an energy content of at least 0.2 Joule/cm2 with respect to [[the]] a surface of the at least one target wherein each power pulse-sequence comprises a burst of pulses with a first time between each pulse, and each power-pulse sequence is separated from each other by a second time, wherein the second time is greater than the first time, 
of the burst of pulses of the power pulse-sequence, wherein the power of each pulse of the power pulse-sequence is held constant at a [[first]] maximum value for a first predetermined period of time and is reduced to a reference value and held constant at the reference value for a second predetermined period of time before increasing to form another pulse 
wherein the adjusting power density per power pulse-sequence includes adjusting a duration of at least two of the pulses of the power pulse-sequence, while maximum values of the at least two of the pulses are held substantially equal; and
wherein for conducting the reactive HIPIMS-process applied for manufacturing the hard-material layer, the inert gas includes Ar, the reactive gases include N2 and C2H2 and are used for producing TiCN-layers, wherein a flow rate of Ar is 150 to 210 sccm, a flowReply to Office action dated: September 8, 2020 rate of N2 is 20 to 50 seem and a flow rate of C2H2 is greater than 0 to less than or equal to 30 sccm, wherein the power pulse-sequences cause the coating to achieve a homogeneous color appearance


In claim 29, amend as:
A method for coating at least parts of a surface of a substrate or for manufacturing substrates with a part of the surface provided with a decorative hard-material layer in a coating chamber, whereby a reactive HIPIMS-process is applied for manufacturing a hard-material layer, which makes use of reactive gases, an inert gas 
power pulse-sequences with an energy content of at least 0.2 Joule/cm2 with respect to [[the]] a surface of the at least one target wherein each power pulse-sequence comprises a burst of pulses with a first time between each pulse, and each power-pulse sequence is separated from each other by a second time, wherein the second time is greater than the first time, 
and adjusting power density per power pulse-sequence by adjusting a power of the burst of pulses of the power pulse-sequence, wherein the power of  a first pulse of the power pulse-sequence is held constant at a first maximum value for a first predetermined period of time and is reduced to a reference value and held constant at the reference value for a second predetermined period of time before increasing to a second maximum value of a second pulse,
wherein the adjusting power density per power pulse-sequence includes adjusting the second maximum value to be greater than the first maximum value, while a duration of the second maximum value is substantially equal to a duration of the first maximum value; and
wherein for conducting the reactive HIPIMS-process applied for manufacturing the hard-material layer, the inert gas includes Ar, the reactive gases include N2 and 2H2 and are used for producing TiCN-layers, wherein a flow rate of Ar is 150 to 210 sccm, a flow rate of N2 is 20 to 50 seem and a flow rate of C2H2 is greater than 0 to less than or equal to 30 sccm, wherein the power pulse-sequences cause the coating to achieve a homogeneous color appearance
 

In claim 36, amend as:
The method of claim 29, wherein a concentration of nitrogen in the coating chamber is controlled by regulating the flow rate of N2, so, that the homogenous color appearance accords with a color according to Gold 2N18 or 1N14 or 3N18.

Election/Restrictions
Claims 26 and 29 are allowable. Claim 14 and new claim 37, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim by being dependent on the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement between Groups I and II, as set forth in the Office action mailed on 12/11/2017, is hereby withdrawn and claims 14 and 37 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 6-9, 13-14, 19-20, 25-26, 29, and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 26 and 29 are not shown in the prior art of a method of coating a substrate by a reactive HIPIMS (High Power Pulse Magnetron Sputtering)-process to form a hard-material layer, wherein the reactive HIPIMS-process uses at least one target in addition to an inert gas and reactive gases, the reactive HIPIMS-process further comprising operating by applying power-pulse sequences to the at least one target, wherein each power-pulse sequence comprises both an energy content of at least 0.2 Joule/cm2 with respect to a surface of the at least one target and a burst of pulses with a first time between each pulse, with each power-pulse sequence being separated from each other by a second time, wherein the second time is greater than the first time, and especially with regards to:
the reactive HIPIMS-process comprises a combination of requirements (1) and (2) to form the hard-material layer of TiCN having a homogenous color appearance, the combination of requirements (1) and (2) comprising:
(1) the at least one target comprises Ti, the inert gas is Ar, and the reactive gases are N2 and C2H2, wherein a flow rate of the Ar is 150-210 sccm, a flow rate of the 2 is 20-50 sccm, and a flow rate of the C2H2 is greater than zero but less than or equal to 30 sccm; and
(2) either (a) or (b) of:
(a) adjusting power density per power pulse-sequence by adjusting a power of the burst of pulses of the power pulse-sequence, wherein the power of each pulse of the power pulse-sequence is held constant at a maximum value for a first predetermined period of time and is reduced to a reference value and held constant at the reference value for a second predetermined period of time before increasing to form another pulse,or
(b) adjusting power density per power pulse-sequence by adjusting a power of the burst of pulses of the power pulse-sequence, wherein the power of a first pulse of the power pulse-sequence is held constant at a first maximum value for a first predetermined period of time and is reduced to a reference value and held constant at the reference value for a second predetermined period of time before increasing to a second maximum value of a second pulse, wherein the adjusting power density per power pulse-sequence includes adjusting the second maximum value to be greater than the first maximum value, while a duration of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794